Per Curiam : The 14th section of the act under which the bonds in this case were voted provides that the bonds, if voted, shall be issued by the proper authorities, “ drawing interest at the rate of ten per cent per annum.” The preceding portion-of the same section provides for the submission to the legal voters of the question of subscription, and the act contemplated that the propositions submitted to the popular vote should specify the rate of interest the bonds were to bear. If these propositions had specified a certain rate, then, according to the established doctrine of this court, the township authorities would have had no power to issue bonds bearing a different rate. But they did not. They submitted to the popular vote the question of subscribing stock and issuing bonds therefor, to bear not to exceed ten per cent interest. The voters gave the required authority, and as they specified no different rate, and only provided that the bonds should not bear a rate exceeding ten per cent, we must construe their action as an assent to the subscription of stock, to be paid for in bonds bearing the rate of interest prescribed by the act. If they had desired their bonds to bear a less rate, this should have been expressed in the propositions upon which they voted, and then the railroad company could have accepted or rejected the subscription on the proposed terms, as it might think proper. But having prescribed no other rate, and the company having received the subscription, built the road through the county and performed all the other conditions prescribed by the vote, as admitted by the respondents, and the only question made by the respondents being as to the rate of interest, we are of opinion the rate should be ten per cent. The other question which . counsel seek to raise as to the rate the bonds should bear, is not presented by the record. A peremptory mandamus is awarded, requiring the respondents to issue bonds bearing ten per cent interest. Mandamus awarded.